NOT RECOMMENDED FOR PUBLICATION
                                File Name: 19a0231n.06

                                           No. 18-2137


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 GABRIELLE WILLIAMS                                    )
                                                                                      FILED
                                                                                 Apr 30, 2019
                                                       )
                                                                            DEBORAH S. HUNT, Clerk
        Plaintiff-Appellant,                           )
                                                       )
 v.                                                    )        ON APPEAL FROM THE
                                                       )        UNITED STATES DISTRICT
 OAKWOOD   HEALTHCARE,     INC.,                 d/b/a )        COURT FOR THE EASTERN
 BEAUMONT HOSPITAL - DEARBORN                          )        DISTRICT OF MICHIGAN
                                                       )
        Defendant-Appellee.                            )
                                                       )



BEFORE:        SUHRHEINRICH, THAPAR, and LARSEN, Circuit Judges.

       PER CURIAM. Plaintiff Gabrielle Williams was a phlebotomist at Oakwood Healthcare,

Inc., d/b/a Beaumont Hospital – Dearborn (“Beaumont”). In February 2017, her employment was

terminated after she sent private Facebook messages to a coworker’s wife, accusing the coworker

of having an affair. Williams filed this lawsuit against Beaumont, asserting that she was fired in

violation of Michigan’s Whistleblowers’ Protection Act (“WPA”), Title VII of the Civil Rights

Act of 1964, and Michigan’s Elliott-Larsen Civil Rights Act. The district court granted summary

judgment to Beaumont, disposing of all claims.

       In this appeal, Williams challenges the entirety of the district court’s ruling. We review

the summary judgment ruling de novo and find that only one argument warrants attention here:

Williams asserts that the district court erred by applying a “clear and convincing” burden of proof

to her claim that she actually reported a violation of law. Under the WPA, the “clear and
No. 18-2137, Williams v. Oakwood Healthcare, Inc.


convincing” standard only applies to “about to report” claims, not “actual report” claims. MICH.

COMP. LAWS § 15.363(4). However, this distinction has no bearing on the result because Williams

has not presented any credible evidence to support her claim even under the lower preponderance

standard.

       Having duly considered the balance of Williams’ appellate arguments, we find that they

merely rehash arguments fully and properly disposed of by the district court. The district court’s

opinion represents a well-reasoned and proper application of the law to the record facts. Williams’

arguments fail to identify any additional error. Concluding that a full opinion explicitly addressing

her arguments would be entirely duplicative, we hereby AFFIRM the judgment of the district

court based on the analysis set forth in its September 4, 2018 opinion.




                                                -2-